Citation Nr: 0901483	
Decision Date: 01/14/09    Archive Date: 01/22/09

DOCKET NO.  06-18 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased rating for chronic diarrhea, 
currently evaluated as 10 percent disabling.


ATTORNEY FOR THE BOARD

M. R. Weaver


INTRODUCTION

The veteran served on active duty from August 1963 to March 
1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, that continued a 10 percent rating for 
chronic diarrhea. 

FINDING OF FACT

The record does not contain competent, consistent evidence 
showing that the veteran's chronic diarrhea is manifested by 
alternating diarrhea and constipation, with more or less 
constant abdominal distress.  As a result, the Board to 
unable to find that it is as likely as not that the veteran's 
symptoms have become more severe.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for chronic 
diarrhea have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.14, 4.113, 4.114, Diagnostic Codes 7319 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must provide notice to the claimant that:  
(1) informs the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) informs the claimant about the information and evidence 
that VA will seek to provide; and (3) informs the claimant 
about the information and evidence the claimant is expected 
to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159 (2008); Pelegrini v. Principi, 
18 Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).

The RO sent correspondence in May 2005, March 2006, July 
2006, and August 2007; a rating decision in August 2005; a 
statement of the case in May 2006; and a supplemental 
statements of the case in November 2006, February 2008, and 
July 2008.  Those documents discussed specific evidence, 
particular legal requirements applicable to the claims, 
evidence considered, pertinent laws and regulations, and 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with evidence obtained, the evidence 
needed, and the responsibilities of the parties in obtaining 
the evidence.  The Board finds that any defect of timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to the claimant's receipt of compliant notice.  
There has been no prejudice to the appellant, and any defect 
in the timing or content of the notices has not affected the 
fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006) (specifically declining to address harmless error 
doctrine); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in 
the October 2008 supplemental statement of the case.  A 
statement of the case or supplemental statement of the case 
can constitute a readjudication decision that complies with 
all applicable due process and notification requirements if 
adequate notice is provided prior to that adjudication.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  The 
provision of adequate notice prior to a readjudication, 
including in a statement of the case or supplemental 
statement of the case, cures any timing defect associated 
with inadequate notice or the lack of notice prior to the 
initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 
370 (2006).

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to the claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.  Furthermore, the Board finds that if there is any 
deficiency in the notice to the veteran or the timing of the 
notice it is harmless error.  Overton v. Nicholson, 20 Vet. 
App. 427 (2006) (Board erred in relying on various post-
decisional documents for concluding adequate notice was 
provided, but the veteran was afforded a meaningful 
opportunity to participate effectively in the adjudication of 
his claims, and therefore the error was harmless).  

Disability ratings are determined by the application of the 
VA Schedule for Rating Disabilities (Rating Schedule).  
Separate diagnostic codes (DC) identify the various 
disabilities.  38 U.S.C.A. 1155 (West 2002); 38 C.F.R. Part 4 
(2008). The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service, and their residual conditions in civil occupations.  
38 C.F.R. § 4.1.  

In determining the level of impairment, the disability must 
be considered in the context of the whole recorded history.  
38 C.F.R. §§ 4.2, 4.41.  Where an increase in a service-
connected disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994), 38 C.F.R. § 4.2.  The Board will also 
consider entitlement to staged ratings to compensate for 
times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where there is a 
question as to which of two disability ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia, and disturbances in nutrition.  Consequently, certain 
coexisting diseases in that area, as indicated in the 
instruction under the title Diseases of the Digestive System, 
do not lend themselves to distinct and separate disability 
ratings without violating the fundamental principle relating 
to pyramiding.  38 C.F.R. §§ 4.14, 4.113.  Ratings under DCs 
7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, 
inclusive, are not combined with each other.  A single rating 
is assigned under the diagnostic code which reflects the 
predominant disability picture, with elevation to the next 
higher rating where the severity of the overall disability 
warrants such elevation.  38 C.F.R. § 4.114.

The veteran's chronic diarrhea has been rated under DC 7319, 
which pertains to irritable colon syndrome.  Under that code, 
a 0 percent rating is warranted for mild irritable colon 
syndrome manifested by disturbances of bowel function with 
occasional episodes of abdominal distress.  A 10 percent 
rating is warranted for moderate irritable colon syndrome 
manifested by frequent episodes of bowel disturbance with 
abdominal distress.  A 30 percent rating requires severe 
irritable colon syndrome manifested by diarrhea, or 
alternating diarrhea and constipation, with more or less 
constant abdominal distress.  38 C.F.R. § 4.114, DC 7319.

The Board has also considered whether DC 7332, used for 
rating loss of sphincter control of the anus and rectum, 
might be applicable.  However, because the veteran is not 
shown by the evidence of record to use leakage, involuntary 
bowel movements, to use pads, or to have any loss of 
sphincter control, the Board finds that diagnostic code is 
not applicable.  38 C.F.R. § 4.114, DC 7332.  While the 
veteran has alleged leakage, it is not shown by the medical 
evidence of record.  

In numerous letters to the RO, the veteran has asserted that 
he is entitled to higher rating for his chronic diarrhea 
because he experiences upwards of 10 loose stools per day, 
anal leakage, and constant cramping.  He claims that his 
condition is so severe that it interferes with his ability to 
lead a normal life.  Unfortunately, after a through review of 
the record, the Board finds that the veteran's contentions 
are not credible.  Private and VA treatment records, 
including those that record information supplied by the 
veteran, contradict his assertions regarding the frequency 
and severity of his symptoms.  Those inconsistencies result 
in an inability by the Board to find that it is as likely as 
not that the veteran's symptoms have worsened such that he 
meets the criteria for a higher rating.   

For example, in January 2005, the veteran told his private 
physician that he had three to four soft stools per day and 
occasional lower abdominal cramping.  In March 2005, he 
reported that he no longer had diarrhea or abdominal cramping 
thanks to new medications.  And, in June 2005, the veteran 
claimed that he had three to four formed bowel movements per 
day.  However, in a letter to the RO in June 2005, the 
veteran claimed that he still had diarrhea that caused him to 
use the toilet approximately eight to ten times per day.  

Similarly, in a private treatment record dated June 2006, the 
veteran denied any abdominal pain and reported having four 
soft bowl movements daily.  In March 2007, he stated that his 
symptoms had not changed.  Yet, in a letter to the RO dated 
August 2007, the veteran wrote that he had six to ten loose 
stools each day and stomach pain most days.  

The Board acknowledges that the veteran is competent to give 
evidence about current symptoms and what he experiences.  
Layno v. Brown, 6 Vet. App. 465 (1994).  His statements may 
also be competent to support a claim where the symptoms of 
his disability are subject to lay observation.  38 U.S.C.A. § 
1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (2006).  However, the Board 
finds that the veteran's statements regarding the severity of 
his condition are not credible because they are inconsistent 
with information given to and recorded by medical treatment 
providers.  Therefore, the Board finds that entitlement to a 
higher rating is not shown.  The credibility and weight to be 
attached to the evidence are within the province of the Board 
as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

To qualify for the next higher rating of 30 percent rating, 
the evidence would need to show diarrhea, or alternating 
diarrhea and constipation, with more or less constant 
abdominal distress.  However, the evidence from the medical 
providers shows that the veteran has multiple soft stools per 
day.  During part of the period being reviewed, he stated 
that his diarrhea had resolved with new medication.  However, 
the Board finds that the evidence does not show more or less 
constant abdominal distress.  Therefore, the Board finds that 
the criteria for a higher rating are not met.

Accordingly, the Board finds that the criteria for an 
increased rating for chronic diarrhea have not been met.  The 
preponderance of the evidence is against the claim, and 
therefore the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased rating for chronic diarrhea, currently evaluated 
as 10 percent disabling, is denied.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


